Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-CR-20685-WILLIAMS/TORRES

   UNITED STATES OF AMERICA

   v.

   GUSTAVO ADOLFO HERNANDEZ FRIERI,

                Defendant,

   And

   OLYMPIA DE CASTRO,

                Third-Party Petitioner,


   597 HIBISCUS LANE REVOCABLE TRUST,

               Third-Party Petitioner.
   ________________________________________/

                  RESPONSE TO GOVERNMENT MOTION TO DISMISS
                   OLYMPIA DE CASTRO’S AND 597 HIBISCUS LANE
                         REVOCABLE TRUST’S PETITION

         It is well-established that criminal forfeiture is an in personam proceeding which

   serves no remedial purpose but to punish a guilty defendant. United States v. Hernandez,

   803 F.3d 1341 (11th Cir. 2015); United States v. Rouhani, 598 Fed. Appx. 626, 633 (11th

   Cir. 2015). Olympia De Castro, however, is not a defendant. She did not work in her ex-

   husband’s business, never met with confidential sources, did not participate in fraudulent

   transfers, and in no way ever laundered money. Although her ex-husband admits to

   criminal acts, Ms. De Castro never authorized, participated in, condoned, ratified, or even




                                       MARKUS/MOSS PLLC
                                              −1−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 2 of 17




   knew of any such activity.        She did nothing wrong. It is disappointing, then, that the

   Government persists in treating her like a criminal and places her in the same basket as

   defendant Hernandez-Frieri. Equally, it is disconcerting that it would ignore established

   law in order to continue to press forward in its attempt to deprive a soon-to-be single

   mother and her children of their long-held home – a home which was not involved in

   Hernandez-Frieri’s offense or acquired with proceeds of the offense. The Government

   mistakenly pursues the home as a substitute asset to which it is not entitled. In doing so,

   it is seeking an undeserved windfall and attempting to deny an innocent third-party of her

   legal, valid property. This does not conform to the aim and goals of criminal forfeiture.

   The home belongs to Ms. De Castro and with the filing of her Petition she is only trying to

   fight for what is legally hers.

          The Government’s difficult-to-understand motion appears to boil down to the

   following two arguments: Olympia De Castro failed to state a claim because as Trustee of

   597 Hibiscus Lane Revocable Trust she does not have a legal, right, or interest in her

   home in order to petition the Court for an ancillary proceeding; 1 or if Defendant

   Hernandez-Frieri resigned as settlor of the Trust, his resignation would amount to a


   1 The Government also seems to briefly suggest that the Petitioner lacks standing because
   she asserted her interest in the property “in a conclusory fashion.” D.E. 264, at 7. This
   contention is without merit. Ms. De Castro did considerably more than simply assert she
   had an interest in her home. Ms. De Castro fulfilled all the requirements of 21 U.S.C. §
   853(n)(3) by pleading “the nature and extent of [her] right, title, [and] interest in the
   property” and “the time and circumstances of [her] acquisition of the right, title, [and]
   interest in the property.” Id. In addition to describing her interest in the home and the
   circumstances surrounding acquiring the home, she included the title of the property
   (with her name on it), the HUD-1 (with her name and signature), the Trust instrument
   (with her name and signature), and the divorce agreement (describing her entitlement to
   the home). Contrast United States v. Hassan, 411 F. Supp. 3d 1302 (M.D. Fla. 2019)
   (pleading insufficient where common law wife with no title to property merely stated
   without more that she had a marital interest in the property).
                                           MARKUS/MOSS PLLC
                                                  −2−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 3 of 17




   fraudulent transfer which somehow also deprives Ms. De Castro of a superior legal, right,

   or interest in her home.

          Both claims fail as contrary to the law and facts. Ms. De Castro has met all the

   statutory requirements to petition the Court for an ancillary hearing – namely, that she

   has legal, right, and title to her home and is entitled to relief.         Therefore, the

   Government’s motion must be denied.

      I. Motion to Dismiss Standard

          The Government moves to dismiss Ms. De Castro’s and 597 Hibiscus Lane

   Revocable Trust’s Petition pursuant to 21 U.S.C. § 853(n) and Federal Rule of Criminal

   Procedure 32.2(c)(1)(A).   Such a motion is “treated like a motion to dismiss a civil

   complaint under Rule 12(b) of the Federal Rules of Civil Procedure.” United States v.

   Mario, 562, F.3d 1330, 1342 (11th Cir. 2009). In considering the Government’s motion, the

   Court must assume the facts in the Petition to be true. Fed. R. Crim. P. 32.2(c)(1)(A).

   Like a Rule 12(b) motion to dismiss, the Petition must “be liberally construed in favor of

   [the third-party Petitioner].” Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). If there is

   any possibility of relief, the case should not be dismissed. Id. at 422 (emphasis added)

   (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)) (Petition should not be dismissed

   unless it appears that Petitioners could “prove no set of facts in support of [her] claim

   which would entitle [her] to relief.”). See also Bensch v. Metropolitan Dade County, 855

   F. Supp. 351, 352 (S.D. Fla. 1994) (“court shall not grant a motion to dismiss unless it

   appears beyond doubt that a claimant can prove no set of facts in support of his claim that




                                       MARKUS/MOSS PLLC
                                              −3−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 4 of 17




   would entitle him to relief.”); Michaels v. Carnival Cruise Lines, 2005 WL 3706388, at *1

   (S.D. Fla. January 24, 2005).   “As granting a motion to dismiss is a harsh remedy, it must

   be cautiously studied, both to effectuate the spirit of the liberal rules of pleading and to

   protect the interests of justice.” Carlson v. U.S. ex rel. U.S. Postal Service, 248 F. Supp.

   2d 1040, 1043 (N.D. Okla. 2003).

      II. Olympia De Castro Has Properly Stated a Claim as a Third-Party Petitioner with
             a Valid Legal Interest in 597 Hibiscus Lane.

          A. Olympia De Castro is not relitigating the preliminary order of forfeiture;
             instead, she has properly petitioned the Court for an ancillary hearing to
             determine her legal interest in 597 Hibiscus Lane.

          Ms. De Castro has sufficiently established that she has a legal interest in 597

   Hibiscus Lane. Although this interest existed well before Hernandez-Frieri’s case, the lis

   pendens recorded by the Government on the home, and the September 28, 2020 Second

   Preliminary Order of Forfeiture, 21 U.S.C. § 853(k) prohibited Ms. De Castro from

   asserting her interest, intervening in the criminal case, or bringing a separate legal action

   until the preliminary forfeiture order was entered. Her Petition and request for an

   ancillary hearing (filed after entry of the preliminary order and after being provided

   notice by the Government), thus, represent her first opportunity to affirm her claim to her

   home. It is, in fact, the sole means she has to establish “entitlement to return of [her]

   forfeited property.” United States v. Davenport, 668 F.3d 1316, 1320 (11th Cir. 2012)

   (emphasis added). See also 21 U.S.C. § 853(n)(2); Libretti v. United States, 516 U.S. 29,

   44, (1995) (“[T]hird-party claimants can establish their entitlement to return of the

   [forfeited] assets only by means of the hearing afforded under 21 U.S.C. § 853(n).”)




                                        MARKUS/MOSS PLLC
                                               −4−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 5 of 17




   (emphasis added).

          Correspondingly, the Court was required to enter its Second Preliminary Order of

   Forfeiture “without regard to any third party’s interest.” Fed. R. Crim. P. 32.2(b)(2)(A).

   United States v. Marion, 562 F.3d 1330, 1336 (11th Cir. 2009) (emphasis added)

   (preliminary order of forfeiture looks only to the defendant’s interest in property and does

   not consider a “third party’s interest in all or part of it.”). “Determining whether a third

   party has such an interest must be deferred until any third party files a claim in an

   ancillary proceeding.” Id. The Court’s order remains “preliminary” unless the defendant

   consents and until third parties have an opportunity to properly assert their interest.

   Fed. R. Crim. P. 32.2(b)(4). Following the entry of a preliminary order, a third-party may

   obtain “return of [her] forfeited property,” Davenport, 668 F.3d at 1320 (emphasis added),

   if she establishes a legal interest in the property in the ancillary proceeding. See also

   Gilbert, 244 F.3d at 926 (“ancillary proceedings are held so that innocent third-party

   owners can get their interests back from the government.”) (emphasis in original).

          Ms. De Castro did not, and she could not, move to vacate the preliminary order of

   forfeiture.   Therefore, contrary to the Government’s belief, she is not attempting to

   “relitigate the Defendant’s forfeiture.” D.E. 264, at 7. In citing Davenport, 668 F.3d 1316

   and United States v. Cooper, 679 Fed. Appx. 738 (11th Cir. 2017), the Government

   confuses Ms. De Castro with individuals who attempted to object to and challenge

   forfeiture orders. Davenport, 668 F.3d at1320-21 (appellant lacked standing to move to

   vacate preliminary order of forfeiture since ancillary proceeding constitutes the only




                                        MARKUS/MOSS PLLC
                                               −5−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 6 of 17




   manner to assert third-party legal interest in property); Cooper, 679 Fed. Appx. at 741

   (appellant cannot challenge 13-year-old forfeiture order).           Ms. De Castro is not

   questioning or contesting the Court’s entry of its preliminary order of forfeiture. She is

   instead, timely and legally, requesting an ancillary proceeding to establish her legal

   interest in the preliminarily forfeited property.         Fed. R. Crim. P. 32.2, advisory

   committee's note (2000 Adoption) (purpose of ancillary proceeding is determining

   “whether any third party has a legal interest in the forfeited property”). And “if the

   forfeited property really belongs to the third party, she can prevail and recover her

   property during the ancillary proceeding ‘whether there were defects in … the forfeiture

   process or not.’” Davenport, 668 F.3d at 1321 (quoting United States v. Andrews, 530

   F.3d 1232, 1237 (10th Cir. 2008)).

           B. Ms. De Castro has properly pleaded that she has a right, title, and interest in
              597 Hibiscus Lane.

           Ms. De Castro has asserted and established a legal interest in all of the property in

   her Petition. D.E. 262, at 6-10. As pled in the Petition, Ms. De Castro “alone holds legal

   title to and a present interest in 597 Hibiscus Lane.” Id. at 9.         Accordingly, she has

   demonstrated that she is entitled to relief and the Government’s motion to dismiss must

   fail.

           The Government acknowledges that 21 U.S.C. § 853(n)(6)(A) entitles a petitioner to

   relief if “the petitioner has a legal right, title, or interest in the property, and such right,

   title or interest renders the order of forfeiture invalid in whole or in part because the

   right, title, or interest was vested in the petitioner rather than the defendant.…” D.E.




                                         MARKUS/MOSS PLLC
                                                 −6−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 7 of 17




   264, at 8 (emphasis added). The Government implicitly admits that Ms. De Castro has a

   valid, legal interest in her home. After all, it provided direct written notice to her of the

   preliminary order as required by rule and statute.          Fed. R. Crim. P. 32.2 (b)(6)

   (“government must … send notice to any person who reasonably appears to be a potential

   claimant with standing to contest the forfeiture in the ancillary proceeding.”). Moreover,

   it attached documents to its Motion for Second Preliminary Order of Forfeiture which

   established her right, title, and interest in the home, including the title deed with her

   name on it, the Trust instrument with her name and signature, the marital settlement

   agreement directing that she have sole possession of the home, and Hernandez-Frieri’s

   financial disclosure statement excluding his ownership of the home.               D.E. 238,

   attachments 4, 7, 8, 11. Additionally, in its motion to dismiss, the Government included a

   portion of Hernandez-Frieri’s bond hearing transcript discussing Ms. De Castro’s interest

   in the home and refusal to pledge her home as collateral. D.E. 264, at 15. Equally, the

   Government knows Ms. De Castro lives in the home with her small children. 2

          In addition to her name being on the title, Ms. De Castro has dominion and control

   over her home; she has consistently resided at the property since its purchase, paid the

   association fees and taxes of the home, and maintained the property for her children who

   are the intended beneficiaries of the trust asset. Florida law presumes that the person

   whose name appears on a legal title is the property's owner. Hagopian v. Zimmer, 653 So.

   2d 474, 475 (Fla. 3d DCA 1995). Additionally, courts in this circuit look to who has

   dominion and control over Florida property in deciding true ownership. See United


   2
    Counsel for Ms. De Castro coordinated the timing of the posting of the Preliminary
   Forfeiture Order on the home with the Government so as not to disrupt Ms. De
   Castro’s at-home work or to alarm the children.
                                        MARKUS/MOSS PLLC
                                               −7−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 8 of 17




   States v. A Single Family Residence Located at 900 Rio Vista Blvd., 803 F.2d 625, 630

   (11th Cir. 1986). Florida caselaw is consistent. See, e.g., Wilson Cypress Co. v. Logan, 120

   Fla. 124, 162 So. 489, 491 (Fla.1935) (exercising dominion over property is inconsistent

   with true owner's rights); Wilson v. Burke, 53 So. 2d 319, 320–21 (Fla.1951) (holding that

   ownership of a car depends on dominion and control over it); Broward County v. Eller

   Drive Ltd. Partnership, 939 So. 2d 130, 133 (Fla. 4th DCA 2006) (finding that dominion

   over a building constitutes ownership for tax purposes).       Contrast United States v.

   Hovind, 2009 WL 2369340 (N.D. Fla. 2009) (even though trustee held legal title to

   property, because others controlled the property, trustee was not true owner). Title,

   dominion, and control – all established within her Petition – further cement Ms. De

   Castro’s present, legal interest in her home. 3

          C. The Government misrepresents that Hernandez-Frieri as a settlor has present
             ownership of 597 Hibiscus Lane. 4

          The Government’s difficulty then seems to be that, despite the fact that she has

   dominion and control over and title to the property, because Ms. De Castro is a sole

   Trustee of 597 Hibiscus Lane Revocable Trust, that position somehow negates her right,

   title and interest in the home. But that argument makes little sense.

          The Government claims that “because a revocable trust, as its very name denotes,

   may be revoked by a settlor, without the trustee’s consent,” the settlor owns and

   3
    Incredibly, the Government claims that Ms. De Castro’s “purported custody,
   maintenance, and general care” of her home only occurs because she is required to do
   these actions as a trustee and out of duty to her ex-husband. D.E. 264, at 12. With this
   implausible argument, the Government puts the cart before the horse. She does not do
   these things because she is required to by the Trust. Rather, because she has custody,
   control, and title as a Trustee, the law recognizes her as the owner of the home.

   4 In its motion, the Government refers to Hernandez-Frieri as the settlor of the Trust. In
   reality, he is a co-settlor. Ms. De Castro is also a settlor of the trust.
                                         MARKUS/MOSS PLLC
                                                −8−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 9 of 17




   maintains a present interest in the trust asset, not the Trustee. D.E. 264, at 10. It cited

   three cases in an attempt to support this claim.        Id.   The Government, however,

   misconstrues and misrepresents the meaning of these cases. These cases do not conclude

   that a settlor has current ownership of trust property. Rather, each case cited conveys

   the principle that a settlor “has the right to recall or end the trust at any time, and

   thereby regain absolute ownership of the trust property.” Fla. Nat. Bank of Palm Beach

   Cty. v. Genova, 460 So. 2d 895, 897 (Fla. 1984) (emphasis added). See also Siegel v.

   Novak, 920 So. 2d 89, 95 (Fla. 4th 2006); Schlossberg v. Estate of Kaporovsky, 303 So. 3d

   982, 985 (Fla. 4th DCA 2020). A settlor that must regain ownership to property does not

   currently own or have a present interest in the property.

          Petitioner De Castro cited the case which is controlling on this point – Aronson v.

   Aronson, 930 So. 2d 766 (Fla. 3d DCA 2006). 5 D.E. 262, at 10. This case makes clear that

   a settlor does not have present ownership and legal interest in trust property. 6       In

   Aronson, Hillard Aronson, as a Settlor, created a revocable trust and named himself the

   trustee and life beneficiary.    After establishing the trust, the settlor conveyed a

   condominium to himself as trustee, by a warranty deed. Several months later, the settlor,

   5
    The Government makes a point of saying that Schlossberg distinguishes Aronson v.
   Aronson, 930 So. 2d 766 (Fla. 3d DCA 2006) – the case cited by the Petitioners – as if to
   say that Petitioner’s case is irrelevant and inapplicable to their claim. This assertion by
   the Government again is misleading and wrong. Aronson is directly applicable to the
   facts before the Court. In Aronson, the Third District Court of Appeals examined
   whether a settlor of a trust owned trust property and therefore had the capacity to convey
   trust property. The facts of Schlossberg are entirely different. That is why they are
   distinguishable. In Schlossberg, the trustee, as the legal owner, executed the conveyance
   of the trust property.

   6 Florida law determines whether a third-party has a legal interest in forfeited property.
   United States v. Fleet, 498 F.3d 1225, 1231 (11th Cir. 2007); United States v. Kennedy,
   201 F.3d 1324, 1334 (11th Cir. 2000).

                                       MARKUS/MOSS PLLC
                                              −9−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 10 of 17




    in his individual capacity, conveyed the same property to his wife. Aronson’s children

    objected to the conveyance arguing that once H. Aronson transferred his interest in the

    property to the trust, “legal title to the property fully vested in the trustee and was no

    longer held by the Settlor in his individual capacity.” Id. at 767. Thus, the “Settlor no

    longer possessed a legal interest in the property that he could convey.” Id. The Third

    District Court of Appeals agreed holding that once the property was conveyed to himself

    as trustee, “the Settlor, in his capacity as trustee, became the legal title holder of the trust

    property. Id. (emphasis added) (citing Buerki v. Lochner, 570 So.2d 1061, 1063 (Fla. 2d

    DCA 1990)).         Rather than transfer the property as trustee, however, the Settlor

    “conveyed real property in his individual capacity, which he did not legally own in that

    capacity. Accordingly, the subsequent transfer was invalid as a matter of law.” Id. at 768.

            Ms. De Castro has never disputed that, if the Court finds that Hernandez-Frieri

    remains a settlor of the Trust, 7 he could have a future interest in the home. D.E. 262, at

    10 (“Any right Hernandez-Frieri may have is a potential future interest in the Trust asset.

    Although a settlor or grantor has the power to revoke the trust, this is a future possible

    interest that may never materialize.”). Her contention is that he does not have a present,

    legal interest. 8


    7
      As set forth in Ms. De Castro’s Petition, Hernandez-Frieri resigned as a settlor of the
    Trust as required by the Marital Settlement Agreement. D.E. 262, at 10, 262-6, at 10.
    8
      The citation to cases discussing creditors’ rights does not help the Government. D.E.
    264, at 10. The two cases cited by the Government both involve self-settled trusts – trusts
    in which a single individual is the grantor, trustee, and sole beneficiary. In re Nichols, 434
    B.R. 906 (Bankr. M.D. Fla. 2010); Hansen v. Bothe, 10 So. 3d 213, 216 (Fla. 2d DCA 2009)
    (self-settled trust where “legal and equitable interests in the trust are held by one
    person.”); In re Brown, 303 F.3d 1261 (11th Cir. 2002). The law is clear that a trust that a
    trustmaker creates for his own benefit is not protected from the trustmaker’s creditors.
    Id. In contrast, the 597 Hibiscus Lane Revocable Trust was established to purchase and
    maintain a home for the benefit of Ms. De Castro’s children. D.E. 262, at 2. The children
                                          MARKUS/MOSS PLLC
                                                 −10−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 11 of 17




           D. The law is clear that a Trustee holds legal title to the trust asset. Accordingly,
              Olympia De Castro as Trustee holds legal title and a legal interest in 597
              Hibiscus Lane.
           Only the trustee of the Trust has present ownership and legal title of the trust

    asset. This is underscored by the fact that the warranty deed of the property reflects that

    597 Hibiscus Lane was conveyed to Olympia De Castro and Gustavo Hernandez Frieri as

    co trustees – and not as settlors. When Hernandez Frieri resigned as trustee in 2019, Ms.

    De Castro remained as the sole Trustee and legal title holder and owner.

           While it may be true that “a trustee administers the trust for the benefit of others”

    (D.E. 264, at 9), this relationship does not negate the fact that the trustee is the “legal title

    holder” and maintains a present legal interest in the property. Aronson, 930 So.2d at 767.

    Although the Government dislikes and resists the well-established law of the state and

    Eleventh Circuit, the law as to trustee ownership and interest is correctly stated within

    Ms. De Castro’s Petition. D.E. 262, at 9. In fact, it could not be any clearer. See O’Brien

    v. McMahon, 44 So. 3d 1273, 1280 (Fla. 1st DCA 2010) (a trustee holds legal title to the

    trust property); Hansen v. Bothe, 10 So. 3d 213. 216 (Fla. 2d DCA 2009) (legal title in trust

    assets is held by the trustee); Buerki, 570 So. 2d at 1063 (Fla. 2d DCA 1990) (trustee, the

    legal title holder to the trust property, is the real party in interest to a lawsuit); see also

    F.S. § 736.0815(1)(b)1 (a trustee may exercise “[a]ll powers over the trust property that an

    unmarried competent owner has over individually owned property.”); RESTATEMENT

    (THIRD) OF TRUSTS § 5 cmt. c (2003); Sprint Communications Co., L.P. v. APCC

    Services, Inc., 554 U.S. 269, 304, fn. 2 (2008) (“Trustees hold legal title to the assets in the


    are listed as Contingent Beneficiaries and will receive the home upon the death of their
    parents. D.E. 262-1 (Trust), at 4-5. The only reason the Trust is named revocable, instead
    of irrevocable, is to preserve the ability of the home to claim Homestead exemption.

                                           MARKUS/MOSS PLLC
                                                  −11−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 12 of 17




    trust estate and have an independent fiduciary obligation to sue to preserve those

    assets.”); Lee-Bolton v. Koppers Inc., 848 F.Supp.2d 1342, 1350 (N.D. Fla. 2011) (trustees,

    as legal title owners, were proper party in class action lawsuit); In re Wells, 259 B.R. 776,

    779 (Bankr. M.D. Fla. 2001) (“Trust law provides that upon the establishment of a trust,

    the legal title is held by the trustee whereas the equitable title rests with the

    beneficiary.”); Gibson v. Resolution Trust Corp. 750 F.Supp. 1565, 1571 (S.D. Fla. 1990)

    (required element in establishing trust is “that the settlor divest itself of legal title in the

    trust property by transferring it to the trustee. The trustee holds legal title to the

    property while the beneficiary holds equitable title.”).        These cases repeatedly and

    emphatically provide that it is the trustee who holds legal title to trust property.

    Significantly the Government has not cited any cases that hold otherwise.

           Some of the cases cited above also speak to the equitable interests of beneficiaries.

    See e.g., Hansen, 10 So. 3d at 216 (although trustee held sole legal title, merger doctrine

    did not apply to dissolve trust since beneficiaries retained an equitable interest). The

    possession of an equitable interest in the home, however, does not change the analysis for

    the present forfeiture proceedings. Title 21, United States Code, Section 853(n) permits

    only third parties “asserting a legal interest in property which has been forfeited to the

    United States” to file a petition and request an ancillary hearing. 21 U.S.C. § 853(n)(2)

    (emphasis added). “The term ‘legal interest’ encompasses only legally protected rights,

    not equitable rights.” United States v. Sigillito, 938 F. Supp. 2d 877 (E.D. Mo. 2013)

    (emphasis added) (internal citations omitted). See also United States v. Lima, 2011 WL




                                          MARKUS/MOSS PLLC
                                                 −12−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 13 of 17




    5525339 (M.D. Fla. Oct. 19, 2011) (wife with equitable interest in marital property but no

    legal interest did not have standing to petition court for third party interest in forfeiture

    property). This is why Ms. De Castro’s children did not file a Petition. Their interest, like

    Hernandez-Frieri’s, is a future, equitable interest and they do not have standing to

    request an ancillary hearing.

           Olympia De Castro has sufficiently pleaded that “she has a legal right, title, or

    interest in the property, and [that] such right, title, or interest renders the order of

    forfeiture invalid in whole or in part because the right, title, or interest was vested in [her]

    rather than the defendant.”9 21 U.S.C. § 853(n)(6). Moreover, she is the one (and only)

    individual who has a present, legal interest in 597 Hibiscus Lane and the ability to petition

    the court for an ancillary hearing to adjudicate her interest and amend the final order of

    forfeiture. As the only person with a legal interest in the home, her interest is by reason

    superior to the Defendant’s. Defendant Hernandez-Frieri claims no legal interest in the

    home and did not object to entry of the Second Preliminary Order of Forfeiture. To make

    this point even clearer, he filed a Motion for Clarification and/or Amendment to the

    Court’s Second Preliminary Order of Forfeiture to emphasize that he “owned no present

    interest in the Miami home.” D.E. 243, at 2. Because Ms. De Castro has satisfied the

    pleading requirements, sufficiently stated a claim upon which relief may be granted, and

    the Court must assume the facts in the Petition to be true, the Motion to Dismiss the

    Petition must be denied.

    9   We note that the Government does not dispute in the body of its motion that Ms. De
    Castro’s legal interest vested before the Government. It simply states in conclusory
    fashion in a footnote, without citation to any facts or legal authority, that “regardless of
    when the Government’s interest vests, Petitioners’ claim to 597 Hibiscus Lane would still
    fail because the Defendant [presumably as a settlor] has always had a superior interest in
    such property until its forfeiture to the United States.” D.E. 264, at fn. 2.
                                          MARKUS/MOSS PLLC
                                                 −13−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 14 of 17




       III.   There has been No Fraudulent Transfer which would Negate Olympia De
              Castro’s Superior Legal Interest.

              A. Whether Hernandez-Frieri is a settlor or not has no impact on who has
                 legal interest in 597 Hibiscus Lane and the ability to Petition the Court for
                 an ancillary hearing.

           For all the reasons stated in section II above, the Government’s second argument

    regarding a fraudulent transfer also fails. The Government devotes five pages of its

    motion to assert that Hernandez-Frieri either cannot resign as a settlor or if he did, the

    resulting transfer of his interest is voidable as a fraudulent transfer. There is no need to

    address the Government’s many confusing arguments on this topic. This is because,

    whether or not Hernandez-Frieri is a settlor or resigned as settlor, it is not the settlor

    who has a legal interest in the property. See Aronson, 930 So.2d at 767, and other cases

    cited supra.

           The Court should not be distracted by the Government’s many attempts to sling

    mud against the wall hoping that something sticks. The Court does not need to consider

    how a settlor’s role is terminated, what would happen if the revocable trust had been

    revoked, whether a bond condition was violated if Hernandez-Frieri withdrew as a settlor,

    the 11 statutory badges of fraud to determine whether a debtor tried to defraud a

    creditor, whether consideration was paid for his resignation, or whether Defendant

    became insolvent. This is all smoke and mirrors. The rule is simple: A settlor, who does

    not have ownership and a legal interest in property, cannot convey that property,

    fraudulently or otherwise. Only the Trustee, Ms. De Castro, has a legal interest and

    ability to transfer 597 Hibiscus Lane.




                                         MARKUS/MOSS PLLC
                                               −14−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 15 of 17




           The Government’s list ditch effort to cite an unpublished Sixth Circuit case

    regarding enforcing a restitution order pursuant to the Federal Debt Collections

    Procedure Act (United States v. Key, 2020 WL 6821687 (6th Cir. Nov. 20, 2020)) and

    quoting a Florida statute regarding remedies of creditors (Fla. Stat. § 726.108) does not

    improve the Government’s argument. Even if these were somehow relevant, there was no

    conveyance of property. At best, a settlor or trustee resigned their role. No property

    transfer occurred, so there is no conveyance to deem fraudulent.

              B. As a substitute asset, the Court must consider whether the Defendant had a
                 legal interest at the time of forfeiture; because Hernandez-Frieri resigned
                 as Trustee prior to his conviction and entry of a forfeiture order, Olympia
                 De Castro was the sole individual with a legal interest in 597 Hibiscus Lane.

           Lastly, the Government makes a couple fleeting claims that Hernandez-Frieri’s

    resignation as a trustee may affect Ms. De Castro’s legal interest in her home.          In

    throwing out these unfounded assertions, the Government conveniently forgets that 597

    Hibiscus Lane is not directly forfeitable, tainted property. The best the Government can

    possibly do is attempt to forfeit the home as substitute property. As asserted at length in

    Ms. De Castro’s Petition, however, and supported by Supreme Court law, “[b]ecause the

    Government attempts to forfeit the home as a substitute asset, the Court must look to the

    defendant's interest in the property at the time of forfeiture, once a finding has been made

    that any of the conditions of section 853(p)(1) have been satisfied.” D.E. 262, at 8. At the

    time of the forfeiture of 597 Hibiscus Lane in September 2020, Hernandez-Frieri was not

    a Trustee and did not have a legal interest in the home – only Ms. De Castro did.




                                         MARKUS/MOSS PLLC
                                               −15−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 16 of 17




               C. Even if the Court finds that Hernandez Frieri continues as a Trustee and
                  maintains a present interest in 597 Hibiscus Lane, De Castro also has a
                  legal right, title, and interest in the home so that it still cannot be forfeited.
           In the alternative, if the Court finds that Hernandez Frieri maintains a present

    interest in the property because he remains a Trustee, section 853(p) (Forfeiture of

    Substitute Property) still does not permit forfeiture of the home. Courts have found that

    the Government's far reaching forfeiture power has limits. The plain language of section

    853(p) provides that only the substitute “property of the defendant” may be forfeited to

    the Government. 21 U.S.C. § 853(p) (emphasis added). United States v. Lester, 85 F.3d

    1409, 1412 (9th Cir. 1996). “[W]here the property subject to forfeiture is not connected in

    any way to [a] guilty spouse's criminal activities, but rather is ‘substitute property,’ …

    only the property interest of the defendant … is subject to forfeiture.” Id. at 1413. See

    also In Re Moffitt, Zwerling & Kemler, 875 F. Supp. 1152, 1162 (E.D.Va. 1994) (“Criminal

    forfeiture of substitute assets is available against a defendant but not against a third

    party”). This is entirely consistent with the in personam nature of criminal forfeiture and

    the intent to seek only a defendant’s interest in property, rather than the property itself.

    Gilbert, 244 F.3d at 919; Kennedy, 201 F.3d at 1329. At a minimum, Ms. De Castro has a

    vested one-half interest in the home which is not the defendant’s interest. Following the

    plain language of section 853(p), this interest is not forfeitable, thus the home is not

    forfeitable.


                                                  ***




                                          MARKUS/MOSS PLLC
                                                 −16−
Case 1:18-cr-20685-KMW Document 285 Entered on FLSD Docket 01/18/2021 Page 17 of 17




           “A court shall not grant a motion to dismiss unless it appears beyond doubt that a

    [Petitioner] can prove no set of facts in support of [her] claim that would entitle [her] to

    relief.” Bensch, 855 F. Supp. at 352. If there is any possibility of relief, the Petition

    cannot be dismissed.     Jenkins, 395 U.S. at 422.       Here, there is much more than a

    possibility.   In her Petition, Olympia De Castro has properly established standing,

    demonstrated she has a legal interest, stated a legitimate claim for relief, and furnished a

    multitude of facts in support. Therefore, the Government’s motion to dismiss the Petition

    must be denied. Ms. De Castro should be permitted to continue her fight for her home.

    This is the only appropriate ruling which will “effectuate the spirit of the liberal rules of

    pleading and [] protect the interests of justice.” Carlson, 248 F.Supp.2d at 1043.


           WHEREFORE, Olympia De Castro and the 597 Hibiscus Lane Revocable Trust

    respectfully requests that this Court deny the Government’s Motion to Dismiss.


                                                       Respectfully submitted,
                                                       MARKUS/MOSS PLLC
                                                       40 N.W. Third Street
                                                       Penthouse One
                                                       Miami, Florida 33128
                                                       Tel: (305) 379 6667
                                                       Fax: (305) 379 6668
                                                       markuslaw.com

                                                       By:    /s/ A. Margot Moss
                                                              A. MARGOT MOSS
                                                              Florida Bar Number 091870
                                                              mmoss@markuslaw.com




                                         MARKUS/MOSS PLLC
                                                −17−
